Citation Nr: 0117727	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a disability of the 
eyes.


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran had active service from May 1971 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 2000 decision, the Board remanded 
this issue to the RO for further action.



FINDINGS OF FACT

1.  The veteran clearly and unmistakably had impairment in 
her near vision prior to her entry into active duty.  

2.  The veteran's visual impairment did not increase in 
disability during service.

3.  Refractive error is not a disability for which service 
connection may be granted.

4.  The veteran currently has a "floater" in one eye and 
impairment of visual acuity in both eyes, but there is no 
medical evidence showing that these medical problems are 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Impairment in near vision visual acuity clearly and 
unmistakably preexisted active service and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
1991).

2.  An acquired eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the November 1997 rating 
decision of the reasons and bases for the denial of her 
claim.  She was again notified of the same in the April 1998 
statement of the case, the October 1998 supplemental 
statement of the case, the May 2000 Board remand decision, 
and the March 2001 supplemental statement of the case.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the Board remand decision, sent to the veteran, informed 
her of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In May 2000, the Board specifically remanded this 
case to ensure that all evidence pertinent to the veteran's 
claim as to the issue on the front page of this decision was 
of record.  Thereafter, all requested action was undertaken.  
The Board notes that while some records were unavailable/did 
not exist, the veteran was notified of this. In addition, the 
appellant did not assist in the development of her claim when 
she was requested to do so.  The veteran has not referenced 
any evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim which the 
RO has not attempted to obtain.  The RO requested all 
relevant treatment records identified by the veteran and the 
veteran was informed in various letters what records the RO 
was requesting and she was asked to assist in obtaining the 
evidence.  While VA has a duty to assist veteran in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of her claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision. 


Background

The preservice records revealed that the veteran was seen by 
William K. Scott, M.D. at a medical clinic in April 1969.  It 
was noted that the veteran had a history of having a black 
growth on the external part of her left eye for the past 9 
months which had grown in size.  The physican noted that this 
lesion was thought to probably represent a benign nevus, but 
a biopsy was done anyway.  Biopsy did reveal that it was a 
benign atromal nevus.  There was a small part of the lesion 
which was attached to the cornea which could not be removed 
without damage to the cornea, so this was left in place.  Her 
vision in the right eye was 20/70 and was 20/20 in the left 
eye. 

The service medical records revealed that the veteran 
underwent an enlistment physical in April 1971.  At that 
time, it was noted that she had undergone left eye surgery 
before service in 1969.  It is clear that the surgical 
records were not of record as the examiner questioned the 
type of surgery which had been done.  Visual examination 
revealed that the veteran's distant vision was 20/20 in both 
eyes without correction.  Her near vision was J-2 in the 
right eye and J-4 in the left eye without correction.  The 
Board notes, for purposes of information only and without 
reliance thereon, that Jaeger test types are sizes of print 
used to test near vision, like Snellen test types, which test 
far vision, and that Jaeger test types are referenced as J-1 
to J-7, with J-1 corresponding roughly to normal, or 20/20, 
near vision.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 864, 
1699 (27th ed. 1988).  The etiology of the veteran's 
impairment in her near vision was not indicated.  It was 
noted that the veteran's visual impairment was not considered 
to be disqualifying.

An ophthalmology examination conducted later in April 1971 
revealed that the veteran had uncorrected vision in each eye 
of 20/20 for distance and J-1 in each eye for near vision.  
The best corrected vision was 20/20 in each eye for distance 
and J-1 in each eye for near vision.  The cycloplegic 
refractive error was +.25 sphere in each eye.  The remainder 
of the ocular examination revealed no evidence of phoria, 
tropia, or fundus disease in either eye.  There was good 
stereopsis and no evidence of cataract or glaucoma was 
present in either eye.  It was the examiner's impression that 
the veteran had a perfectly normal visual system.  

The discharge examination in July 1973 revealed distant 
vision of 20/30 on the right and 20/70 on the left, 
uncorrected.  The near vision was 20/25 in both eyes, 
uncorrected.  Subsequently, in July 1973, the veteran 
underwent an ophthalmology examination in conjunction with 
her discharge examination.  The veteran's uncorrected vision 
was determined to be 20/20 in both eyes.  The external 
examination was within normal limits.  Media and fundi were 
within normal limits in both eyes.  Refraction in the right 
eye was +.50-.75 times 05.  Refraction in the left eye was 
+.25-.50 times 05.  There was -0.25 sphere in both eyes.  No 
prescription was required.  Thus, her visual acuity was 
normal in that it was 20/20 without correction.  

Current records shows that in February 1997, the veteran 
underwent an ophthalmology examination for eyeglass purposes.  
The examination revealed that in the right and left eyes for 
distance, there was a P-1 sphere.  In the right and left eyes 
for near vision, there was a +1.25 sphere.  That same month, 
the veteran reported that she had had sharp pains in both 
eyes for 6 months, more on the right.  She reported that the 
pains lasted 2 seconds.  She related that this happened twice 
a week.  Visual acuity was 20/40 in the left eye and 20/30 in 
the right eye.  Fundi examination revealed no visible 
hemorrhages.  Two days later, she was reexamined.  At that 
time, the veteran reported that she had had eye problems for 
one year which had gotten worse.  The veteran reported that 
she had difficulty reading small print and had pain.  

In May 1998, the veteran was afforded a VA general medical 
examination.  At that time, the examiner noted that the 
veteran's pupils were equal, round, and reactive to light.  
Extraocular movements were intact.  Sclera anicteric, 
conjunctiva were pink.  The diagnosis was status post left 
eye surgery with residual pain and dryness and a "floater" 
in the right eye.  

An April 2000 VA evaluation revealed distant vision in the 
right eye of 20/50+ with sphere of +225; distant vision in 
the left eye of 20/25 with sphere of +200.  Refraction in the 
right eye was +150-050 times 180.  The assessments were 
stable health and refractive error. 


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he or she suffers disability due to an injury 
or disease incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does she assert 
that she served during combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304.  Congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Because refractive error 
which pre-exists service or is incurred during service is not 
defined as a disease or injury, a decrease in corrected 
visual acuity during service which is due solely to 
refractive error usually does not fall within the statutory 
provisions authorizing benefits for disease or injury 
aggravated in service.  But see Browder v. Brown, 5 Vet. App. 
268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991) 
(indicating that VA must consider whether a refractive error 
diagnosed during service represented aggravation of a 
preexisting traumatic eye disability).  Myopia is known as 
nearsightedness and a refractive error of the eye and/or a 
congenital or developmental defect.  Norris v. West, 11 Vet. 
App. 219; 220 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Furthermore, for purposes of adjudicating a claim of 
entitlement to service connection, claimants are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  In this regard, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof) and, when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).

The veteran maintains that her current bilateral eye 
disability is related to service.  However, since the veteran 
has not been shown to be capable of making medical 
conclusions, his statements regarding a current diagnosis are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

A review of the record shows that the veteran underwent 
surgery to remove a portion of a benign atromal nevus of the 
left eye prior to service.  There is no evidence that this 
surgical procedure left any residual left eye disability.  At 
service entrance, examination revealed that the veteran did 
not have perfect vision.  The veteran's distant vision was 
20/20 in both eyes without correction, but her near vision 
was J-2 in the right eye and J-4 in the left eye without 
correction.  As noted, the etiology of the veteran's impaired 
near vision was not indicated nor was she diagnosed as having 
myopia or nearsightedness.  Further subsequent eye evaluation 
revealed that the veteran had uncorrected vision in each eye 
of 20/20 for distance and J-1 in each eye for near vision.  
The best corrected vision was 20/20 in each eye for distance 
and J-1 in each eye for near vision.  The cycloplegic 
refractive error was +.25 sphere in each eye.  It was the 
examiner's impression that the veteran had a perfectly normal 
visual system.  

Thus, within the space of a very short period of time, the 
veteran's vision was shown to be 20/20 in each eye, both near 
and distant, with refractive error.  However, the veteran's 
vision was not normal at entrance as shown by an eye 
examination which showed near vision of J-2 in the right eye 
and J-4 in the left eye without correction.  

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1). 

In this case, an eye examination was conducted during the 
initial entrance examination.  The Board cannot ignore the 
medical findings at entrance as shown on that examination.  
The examiner detected visual impairment on near vision 
testing, but did not opine as to the etiology of that slight 
impairment.  As noted, however, neither myopia nor 
nearsightedness were diagnosed.  

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that an eye disability existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The Board finds that the initial inservice entrance 
examination constitutes clear and unmistakable evidence that 
the veteran had impaired near vision on her entrance into 
service and the presumption of soundness in rebutted.  The 
Board notes, however, that there is no evidence that the 
veteran's impaired near vision was due to her refractive 
error.  As noted, she also had refractive error (as being 
considered separately from any possible myopia or 
nearsightedness).  

As visual impairment has been shown to pre-existed service, 
the Board must now address the question of whether there was 
aggravation of the disability during service. 

During service, the veteran's vision apparently improved 
during the first few weeks to essentially normal on not only 
distant vision, but on near vision.  The initial discharge 
examination revealed slightly impaired vision on near and 
distant vision.  Distant vision was 20/30 on the right and 
20/70 on the left, uncorrected.  The near vision was 20/25 in 
both eyes, uncorrected.  However, the subsequent inservice 
eye evaluation revealed uncorrected vision of 20/20 in both 
eyes.  The veteran was never diagnosed as having myopia or 
nearsightedness.  However, refractive error was again shown, 
otherwise.  

Thus, in sum, visual impairment on near vision was shown on 
initial entrance examination.  During service, the veteran's 
vision did not worsen.  Although slight visual impairment was 
shown on initial discharge eye examination, on the 
supplementary, more complete final eye evaluation during 
service, the veteran's vision was 20/20 uncorrected in both 
eyes.  The Board finds that the earlier discharge examination 
which showed some visual impairment does not represent a 
permanent increase in severity during service since the 
veteran's visual acuity was shown to be perfectly normal 
within weeks thereof.  Therefore, there was no increase in 
severity of the veteran's visual impairment during service 
and, as such, the Board finds that the veteran visual 
impairment on near vision was not aggravated during service.  

With regard to refractive error, as noted, that disability is 
not generally subject to service connection.  38 C.F.R. § 
3.303(c).  Moreover, there is no evidence that any refractive 
error diagnosed during service represented aggravation of a 
preexisting traumatic eye disability.  Therefore, the Board 
observes that VA disability compensation may not be awarded 
for the veteran's refractive error.  38 C.F.R. §§ 3.303(c), 
4.9.  

As noted, the veteran currently has a "floater" in one eye 
as well as some impairment in visual acuity.  With regard to 
current eye disability, there is no medical evidence relating 
any currently diagnosed eye disability to service or any 
incident therein.  There is no medical evidence showing that 
these medical problems are etiologically related to service.  
In light of the foregoing, the Board finds that neither 
chronicity in service nor continuity of symptomatology after 
service is shown.  Thus, the requirements of direct service 
connection are not met. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the preponderance of the evidence if against the 
veteran's claim and it is denied.  In reaching this 
determination, the Board again notes that the appellant was 
informed that if there were evidence of acquired eye 
pathology and evidence linking that disability to service, 
she was under an obligation to submit that evidence.


ORDER

Service connection for eye disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

